Citation Nr: 0100249	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original disability rating for 
post traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating.  In a September 1999 rating 
decision, the RO assigned a 30 percent rating for PTSD, 
effective back to the date of his claim.  The veteran has 
appealed the assigned disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence of record reveals that the veteran's PTSD is 
manifested by subjective complaints of nightmares, 
flashbacks, sleep difficulties, occasional suicidal ideation, 
and avoidance of people of Asian descent, and objective 
symptoms of circumstantial speech, weekly panic attacks, 
impairment in concentration and judgment, mood disturbances, 
and difficulty in maintaining effective work and social 
relationships.

3.  The veteran's PTSD does not involve obsessional rituals, 
illogical speech, near-continuous panic, spatial 
disorientation, neglect of personal appearance, or other 
symptoms indicative of an inability to establish and maintain 
effective occupational and social relationships.



CONCLUSION OF LAW

The criteria for an original disability rating of 50 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991), amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096  
(2000); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased disability rating for 
his service-connected bilateral hearing loss.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO obtained all VA 
and service medical records pertinent to the claim and 
provided the veteran with VA examination of his service-
connected PTSD.  It also provided him with the opportunity to 
testify at a personal hearing.  The Board notes that the 
veteran indicated treatment at the Atlanta Vet Center 
beginning in March 1998.  While no actual clinical records of 
this treatment are of record, the RO properly attempted to 
obtain all such records from that facility in November 1998.  
The Atlanta Vet Center responded in April 1999 with a social 
worker's letter describing the veteran's treatment at that 
facility.  There is no indication in the record that there is 
any additional evidence that has not been associated with the 
claims file, and the Board finds he is not prejudiced by 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

II.  Evidence

Service medical records show that the veteran had no noted 
psychiatric problems at the time of his induction into 
service, according to a May 1968 induction medical 
examination report.  He was seen for a psychophysiologic 
reaction with anxiety in September 1969, but had no noted 
mental problems at the time of his April 1970 separation 
medical examination.

The veteran's DD-214 shows that he received the Purple Heart 
medal.

VA examination reports from August 1970, November 1974, 
October 1975, and August 1993, indicate no psychiatric 
complaints.

A June 1998 VA mental disorders examination report shows that 
the veteran complained of nightmares and weird dreams.  He 
reported walking around the house at night and hiding.  He 
said that he was nervous, moody, and hard to get along with.  
He dwelled on Vietnam a lot, feeling guilty about fellow 
servicemen that were killed and avoiding people of Asian 
descent.  On evaluation, he was neatly dressed, quiet, and 
solemn.  Thought processes were normal and there were no 
hallucinatory or delusional elements.  Mood was depressed.  
Diagnosis was PTSD.

Social and occupational history noted in a June 1998 VA 
general medical examination report indicates that the veteran 
had been married 6 times and that he had worked "off and 
on" for the last 20 years in automobile repair.

An April 1999 private social worker's letter from the Atlanta 
Vet Center reflects that the veteran had been receiving 
treatment for PTSD at that facility since February 1998.  His 
symptoms included isolationism, guilt, weekly panic attacks, 
anger outbursts, sleep disturbances, and daily intrusive 
thoughts.  The letter states that he met the diagnostic 
criteria for PTSD and that his symptoms negatively affected 
the occupational and social aspects of his life.  He had had 
more than 50 jobs since his discharge from service and had 
been divorced 5 times and was living separate from his 
current spouse.  Prognosis was poor.  His PTSD was described 
as chronic and severe.

A September 1999 VA PTSD examination report indicates that 
the veteran complained of sleep problems, nightmares, 
paranoia, being on guard, and hypervigilance.  It was 
reported that he worked at "[redacted]" since 
starting treatment one year earlier.  He slept 2 to 4 hours 
per night.  Certain smells and sounds triggered flashbacks.  
He sometimes had suicidal ideation, but no plans.  Objective 
evaluation revealed a casual, groomed appearance; anxious and 
hypervigilant behavior; alert sensorium; full orientation; 
coherent speech; anxious mood; congruent affect; tangential 
and circumstantial thought processes; adequate impulse 
control, and fair insight and judgment.  Thought content was 
of PTSD symptoms.  Memory testing was adequate.  Diagnosis 
was PTSD, chronic.  Current Global Assessment of Functioning 
(GAF) was 50, with a 50 assigned during the last 1 year.  
Assessment was that the veteran had PTSD with trauma of war, 
nightmares, flashbacks, sleep disturbances, panic attacks, 
suicidal thoughts, hypervigilance, and trouble concentrating.  
It was concluded that he should continue to receive treatment 
for PTSD and should continue to stay gainfully employed.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran appealed the initial disability rating assignment 
for his service-connected PTSD.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating, but also whether or not he 
was entitled to an increased disability rating at any time 
since the effective date of his initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126  (2000) (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings) (citations omitted); 
see 38 C.F.R. §§ 3.400, 3.500  (2000).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2000); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  However, 
this is not applicable in an appeal from a rating assigned by 
an initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119  (1999).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

While the veteran was initially granted entitlement to a 10 
percent disability rating for PTSD, that rating was 
subsequently increased to 30 percent during the pendency of 
this appeal.  Since the effective date of the 30 percent 
rating was back to the date of his claim, the issue before 
the Board at this time is whether or not the veteran's PTSD 
meets the criteria for a disability evaluation in excess of 
30 percent, or whether it did so at any time during the 
pendency of this appeal, even if only temporarily.  See 
Fenderson, supra.

Under VA regulations, a 30 percent rating for PTSD requires 
the following:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, DC 9411, 9440  (2000).

A 50 percent rating is assigned to PTSD manifested by the 
following:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

Id.  

A 70 percent disability rating is warranted for 
PTSD most closely reflecting the following:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

Id.

A total schedular rating of 100 percent requires the 
following:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Id.

In this case, after full consideration of all relevant 
evidence in the claims file, the Board finds that the 
veteran's PTSD warrants a disability rating in excess of 30 
percent.  Specifically, it finds that his disability most 
closely reflects the criteria for a 50 percent rating.

In rendering this decision, the Board finds most probative 
the September 1999 VA examination report, which is the most 
recent medical evidence of record and shows the results of a 
thorough mental status evaluation.  It shows that the veteran 
has some definite social and occupational impairment due to 
PTSD.  He has some circumstantial speech, panic attacks, 
impairment in concentration, impaired judgment, mood 
disturbances, and difficulty in maintaining effective work 
and social relationships.  These symptoms are also reflected 
in the April 1999 private social worker's letter and the 
other evidence of record, and are specifically enumerated in 
the regulations as representative of a 50 percent disability 
rating.  38 C.F.R. § 4.130, DC 9411, 9440  (2000).  The 
veteran's overall GAF score of 50 also is reflective of some 
serious social and occupational impairment.  See Richard v. 
Brown, 9 Vet. App. 266  (1996).  While the evidence indicates 
that the veteran has no difficulty in obtaining work or 
social relationships, he has difficulty maintaining the 
relationships he makes.

The Board recognizes that the veteran has many of the 
symptoms, and severity of symptoms, resembling the criteria 
for a 30 percent rating.  He has a depressed mood, anxiety, 
suspiciousness, weekly panic attacks, and chronic sleep 
impairment.  Id.  However, the Board must conclude that that 
rating is not adequate to compensate him for his occupational 
and social impairment.  He also has some suicidal ideation, 
which is indicative of more severe impairment.

At the same time, the Board finds that the criteria for a 
disability rating in excess of 50 percent are clearly not 
met.  None of the medical evidence shows that the veteran's 
PTSD is manifested by obsessional rituals, illogical speech, 
near-continuous panic, disorientation, neglect of personal 
appearance and hygiene, and an overall inability to establish 
and maintain effective occupational and social relationships.  
Id.  From the evidence, it is apparent that the veteran has 
an adequate appearance, full orientation, coherent speech, 
and adequate impulse control.  He is currently employed and, 
according to the medical evidence, should continue to be 
gainfully employed.

Overall, the preponderance of the evidence shows that the 
veteran has PTSD most closely resembling the diagnostic 
criteria of a 50 percent disability rating under the Rating 
Schedule.  However, he does not meet the criteria for a 
rating in excess of 50 percent.  Furthermore, the evidence 
does not show that he met the criteria for a rating in excess 
of 50 percent at any time during the pendency of this appeal, 
even temporarily.  Fenderson v. West, 12 Vet. App. 119, 126  
(1999).  


ORDER

Entitlement to an original disability rating of 50 percent, 
and no more, for service-connected PTSD is granted.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

